Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order modifying a previous order insofar as it changed physical custody of the child from respondent to petitioner. After a trial, Family Court determined that the *973best interests of the child would be advanced by that change. The court found that respondent repeatedly, intentionally and unjustifiably denied and interfered with petitioner’s visitation rights on numerous occasions and that she regularly violated court orders regarding visitation. The court further found that respondent repeatedly filed numerous reports against petitioner, accusing him of physically and sexually abusing the child. Those accusations were determined to be unfounded. The court noted that in December 1991 respondent was convicted of two counts of attempted falsely reporting an incident in the second degree in connection with those false allegations of abuse. Two months later, however, respondent filed another report of sexual abuse against petitioner that, again, was determined to be unfounded. The court concluded that respondent’s behavior and actions were not in the best interests of the child and observed that the several investigations associated with those false reports of abuse were traumatic for the child.
The findings of the trial court have a sound and substantial basis in the record and the record shows that the court properly weighed the appropriate factors relevant to a determination regarding the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167, 171-172; Krebsbach v Gallagher, 181 AD2d 363, 364, lv denied 81 NY2d 701; Matter of Garvin v Garvin, 176 AD2d 318, lv denied 79 NY2d 752; Gugino-Toufexis v Toufexis, 132 AD2d 995, 996). Under the circumstances, there is no basis to disturb those findings. (Appeal from Order of Onondaga County Family Court, Bersani, J.—Custody.) Present—Callahan, J. P., Green, Pine, Fallon and Davis, JJ.